t c memo united_states tax_court john j kaiser and sofia p kaiser petitioners v commissioner of internal revenue respondent docket nos filed date john j kaiser pro_se robert saal for respondent memorandum opinion wells judge in the instant consolidated cases hereinafter referred to collectively as case respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively respondent also determined that part of the underpayment of federal_income_tax for petitioners' taxable_year was substantial and attributable to tax-motivated transactions within the meaning of sec_6621 after concessions the issues for decision are whether petitioners have previously resolved and settled all issues in the instant case whether a bad_debt deduction in the amount of dollar_figure claimed by petitioners on their return should be treated as a business_bad_debt or a nonbusiness_bad_debt and whether petitioners are entitled to deduct losses unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are entitled to an investment_tax_credit for the taxable_year in the amount of dollar_figure and that no portion of any deficiency determined for the taxable_year is attributable to a tax-motivated transaction within the meaning of sec_6621 in the notices of deficiency respondent disallowed losses claimed by petitioners on schedule e of their and federal_income_tax returns in the amounts of dollar_figure and dollar_figure respectively which losses related to certain equipment_leasing activities petitioners and respondent agree that petitioners are entitled to losses from those activities for petitioners' and taxable years in the amounts of dollar_figure and dollar_figure respectively respondent served petitioners with a request for admission sec_3 pursuant to rule a and filed the same with the court pursuant to rule b petitioners failed to respond to respondent's request for admissions consequently each matter set forth therein is deemed admitted pursuant to rule c 926_f2d_197 2d cir affg per curiam tcmemo_1990_315 85_tc_267 81_tc_644 respondent did not rely on the deemed admissions however and proceeded at trial as if they did not exist from an activity entitled computer books tapes claimed on schedule c of their and returns some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by reference and they are found accordingly petitioners resided in briarcliff manor new york at the time they filed their petitions whether all issues have been resolved and settled preliminarily we address petitioners' contention that they have settled and resolved all issues in the instant case petitioners argue that they previously reached agreement with respondent concerning all issues in the instant case and that they previously submitted checks to respondent in full satisfaction of all taxes and interest owed for the years in issue petitioners point to certain payments they allege to have been made to the internal_revenue_service which petitioners allege totally resolved all issues in the instant case respondent argues that although petitioners may have made payments such payments were applied to taxable years other than those at issue in the instant case and in any event that payments made by petitioners after the notice_of_deficiency is mailed do not affect our jurisdiction to decide the correctness of the asserted deficiencies and income_tax overpayments we agree with respondent petitioners misunderstand the purpose of the instant proceedings respondent determined deficiencies in petitioners' and federal income taxes a deficiency is generally defined as an amount by which the income gift or estate_tax due under the law exceeds the amount of such tax_shown_on_the_return sec_6211 74_tc_1097 sec_6212 provides that if the secretary determines that there is a deficiency he is authorized to send notice of such deficiency to the taxpayer pursuant to sec_6213 the taxpayer may then file a petition with the tax_court within a specified time for a redetermination of the deficiency sec_6214 provides that this court has jurisdiction to redetermine the correct amount of tax deficiencies that are contested in timely petitions filed by taxpayers sec_6214 see also sec_6213 if this court finds that there is no deficiency and further finds that the taxpayer has made an overpayment_of_tax for the same taxable_year sec_6512 provides that the tax_court shall have jurisdiction to determine the amount of such overpayment accordingly the function of this court is to decide the correctness of the deficiency determined by respondent and the amount thereof if any or that there is an overpayment_of_tax see 52_tc_787 the fact that petitioners may have made payments towards the deficiencies determined by respondent does not affect our ability to decide the instant case a taxpayer may pay the deficiency and interest at any time after the notice_of_deficiency is mailed and still be entitled to his day in this court sec_6213 estate of 16_bta_936 the taxpayer who so pays the deficiency and interest and then prevails will be entitled to a refund_or_credit sec_6512 as well as interest thereon sec_6611 bad_debt deduction for from date through date petitioner john j kaiser petitioner was the 100-percent shareholder of macs corp macs an s_corporation in the business of buying and selling cleaning supplies in the bridgeport connecticut area during and subsequent years through petitioner advanced a total of dollar_figure to macs on its form_1120s u s small_business_corporation income_tax return macs reported paid-in or capital surplus in the amount of dollar_figure and loans from shareholders in the amount of dollar_figure on their and federal_income_tax returns petitioners claimed losses from macs in the total amount of dollar_figure and reduced petitioner's basis in the shareholder loans petitioners have not presented us with any argument that the alleged payments were improperly applied by respondent or that they were deposits against the deficiencies determined by respondent see 100_tc_191 indeed there would be insufficient facts in the record before us to decide such issue to dollar_figure macs filed a final form_1120s for its short taxable_year ending date on their federal_income_tax return petitioners claimed a deduction for a business_bad_debt in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioners are not entitled to a bad_debt deduction for the taxable_year on brief however respondent concedes that petitioners are entitled to a deduction for a bad_debt of dollar_figure for their taxable_year but characterizes the deduction as a nonbusiness_bad_debt a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs sec_166 provides in general for the deduction of debts that become wholly worthless during a taxable_year sec_166 however distinguishes between business bad_debts and nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income if they become wholly or partially worthless during the year in the case of the latter to the extent charged off during the taxable_year as partially worthless debts sec_1_166-3 income_tax regs to qualify for the business_bad_debt deduction the taxpayer must establish that the debt was proximately related to the conduct of the taxpayer's trade_or_business 405_us_93 sec_1_166-5 income_tax regs nonbusiness bad_debts on the other hand may be deducted but only if they become entirely worthless during the year claimed they are moreover to be treated as short-term_capital_losses sec_166 generally a nonbusiness_bad_debt is a debt other than a debt created or acquired in the trade_or_business of the taxpayer or the loss from the worthlessness of which is incurred_in_a_trade_or_business of the taxpayer sec_166 whether a debt is characterized as business or nonbusiness is a question of fact sec_1_166-5 income_tax regs the burden is on petitioner to prove that he was engaged in a trade_or_business and that his worthless loans constituted business rather than nonbusiness bad_debts rule a united_states v generes supra pincite 373_us_193 being an employee may constitute a trade_or_business 66_tc_652 affd 601_f2d_734 5th cir in the instant case however petitioners have failed to offer sufficient evidence to prove that petitioner was an employee of macs indeed the evidence in the record indicates otherwise the only federal_income_tax return for macs in the record does not show any compensation to officers or any salaries or wages paid petitioner testified that he was not an employee of macs but that he was chairman of its board_of directors at trial when petitioner was asked if he received a salary from macs he testified that he received a salary in the form of rent paid_by macs for use of a warehouse he owned under the circumstances we hold that petitioner was not an employee of macs even if petitioner were an employee of macs he has not shown that the loans were necessary to keep his job or were otherwise proximately related to maintaining his trade_or_business as an employee whipple v commissioner supra pincite moreover we believe that petitioner's dominant motive for making the loans was to protect his investment see united_states v generes supra pincite we conclude that in determining whether a bad_debt has a 'proximate' relation to the taxpayer's trade_or_business as the regulations specify and thus qualifies as a business_bad_debt the proper measure is that of dominant motivation and that only significant motivation is not sufficient on the record before us we hold that petitioners have failed to present sufficient evidence to establish that they are petitioner did not show what the rent was or that he was in the business of leasing the warehouse to macs much less that the dominant reason for the loan was to protect any such business cf 373_f2d_844 3d cir affg tcmemo_1965_183 entitled to a deduction for a business_bad_debt consequently we sustain respondent's determination that the loss in question constituted a nonbusiness_bad_debt schedule c losses petitioners filed schedules c with their and federal_income_tax returns reporting net losses from an activity entitled computer books tapes in the respective amounts of dollar_figure and dollar_figure respondent determined inter alia that such activity was not entered into for profit and consequently disallowed the claimed losses pursuant to sec_183 sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 provides that deductions that would be allowable without regard to whether such activity is engaged in for profit are to be allowed sec_183 further indicates that deductions which would be allowable only if such activity were engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 to prove that an activity is engaged in for profit the taxpayer must show that the activity was engaged in with an actual and honest objective of making a profit e g 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir although the taxpayer's expectation of a profit need not be reasonable a good_faith objective of making a profit is required e g dreicer v commissioner supra 70_tc_715 affd on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs petitioners offered no evidence that they pursued the computer books tapes activity with the requisite profit objective and accordingly we sustain respondent's disallowance of the losses claimed from such activity to reflect the foregoing decisions will be entered under rule
